Citation Nr: 0805325	
Decision Date: 02/14/08    Archive Date: 02/20/08

DOCKET NO.  07-21 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for a right eye 
disability, claimed as secondary to the veteran's left eye 
disability.

2.  Entitlement to service connection for a right eye 
disability, claimed as secondary to the veteran's left eye 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1943 to July 
1945.

This appeal to the Board of Veterans' Appeals (Board) is from 
a November 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey, 
which found no new and material evidence to reopen the 
veteran's previously denied claim of service connection for a 
right eye disability.

In a May 2007 Statement of the Case (SOC), the RO conducted a 
review of the merits of the veteran's underlying right eye 
service connection claim, and continued the denial.  Despite 
the determination reached by the RO, the Board must find new 
and material evidence in order to establish its jurisdiction 
to review the merits of a previously denied claim.  See 
Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. 
Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see also 
VAOPGCPREC 05-92.

In January 2008, the veteran testified at a hearing at the RO 
before the undersigned Veterans Law Judge.  A transcript of 
the hearing is of record.

For good cause shown, the veteran's motion for advancement on 
the Board's docket has been granted.  38 U.S.C.A. § 7107(a) 
(West 2002); 38 C.F.R. § 20.900(c) (2007).



FINDINGS OF FACT

1.  In an unappealed rating decision in December 2003, the RO 
denied reopening of the veteran's claim for service 
connection for a right eye disability, claimed as secondary 
to the veteran's service- connected left eye disability.

2.  The subsequently received evidence includes evidence that 
relates to an unestablished fact necessary to substantiate 
the claim, is not cumulative or redundant of the evidence 
previously of record and is sufficient to raise a reasonable 
possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen a claim 
of entitlement to service connection for a right eye 
disability, claimed as secondary to the veteran's left eye 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate all 
elements of his claim, as well as the evidence VA will 
attempt to obtain and which evidence he is responsible for 
providing.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); aff'd sub nom. Hartman v. Nicholson, No. 2006-7303 
(Fed. Cir. Apr. 5, 2007); Kent v. Nicholson, No. 04-181 (U.S. 
Vet. App., March 31, 2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In light of the favorable determination 
with respect to whether new and material evidence has been 
submitted, and the need to remand for additional information 
with regard to the merits of the case, no further discussion 
of VCAA compliance is needed.



Legal Criteria

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Analysis

The veteran was initially denied entitlement to service 
connection for his right eye disability in an unappealed 
rating decision dated in July 1998 based on the RO's 
determination that he did not establish a relationship 
between his service connected left eye disability and his 
non-service connected right eye disability.  Evidence of 
record included service medical records that did show right 
eye problems and a VA examination report, dated June 1998, 
which indicated no relationship between the veteran's left 
eye disability and his right eye cataract and posterior 
vitreous detachment.

A claim to reopen was denied in an unappealed rating decision 
dated in December 2003 based upon the RO's determination that 
new and material evidence had not been presented.  Evidence 
of record at that time included VA outpatient records and a 
March 2003 VA examination report that did not contain an 
etiological opinion for the veteran's right eye.

The subsequently received evidence includes a private 
outpatient report from September 2005.  This record notes 
that the veteran has been experiencing problems in his right 
eye since undergoing removal of a left eye calcific band.  
This evidence is new, in that it was not of record and not 
previously considered.  It is also material, in that it is 
evidence of an onset of right eye problems concurrent with an 
exacerbation of the veteran's service- connected left eye 
symptoms.  At the very least, this statement implies a causal 
relationship between the two eye disabilities and, therefore, 
is neither cumulative or redundant of other evidence and 
raises a reasonable possibility of substantiating the 
veteran's claim.


ORDER

The Board having determined that new and material evidence 
has been presented, reopening of the veteran's claim for 
service connection for a right eye disability, claimed as 
secondary to the veteran's service- connected left eye 
disability is granted.


REMAND

In the veteran's January 2008 hearing, the veteran testified 
that he receives ongoing VA treatment for his right eye 
disability.  However, records more recent than November 2003 
have not been associated with the claims file.  In compliance 
with the duty to assist, these ongoing medical records should 
be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records 
are in constructive possession of the agency, and must be 
obtained if the material could be determinative of the 
claim).  Also, the veteran referred to private treatment for 
his right eye disability with Dr.'s Glatt/Glad (sic) and 
Holtz.  The RO should attempt to obtain these records as 
well.

The notice requirements of the Veterans Claims Assistance Act 
of 2000 (VCAA) require VA to notify the veteran of any 
evidence that is necessary to substantiate his claims, as 
well as the evidence VA will attempt to obtain and which 
evidence he is responsible for providing.  38 U.S.C.A. 
§ 5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The requirements apply to all five elements of a 
service connection claim:  veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); aff'd sub nom.  Hartman v. Nicholson, 483 F.3d 
1311 (2007).

The August 2005 notice sent to the veteran does not address 
3.310(a), to include an explanation of what evidence VA would 
provide and what evidence the veteran must provide in order 
to substantiate the claim for secondary service connection.  
Moreover, the Board notes 38 C.F.R. § 3.310 was amended.  
Specifically, a new paragraph has been added to § 3.310 that 
specifically addresses the question of aggravation of non- 
service-connected disabilities.  Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc).  As the claim is otherwise being 
remanded, the veteran should be accorded corrective VCAA 
notice that addresses secondary service connection.

Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC should send a notice 
letter under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) that meets the 
requirements in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); aff'd 
sub nom. Hartman v. Nicholson, No. 2006-
7303 (Fed. Cir. Apr. 5, 2007).  The letter 
must provide the veteran with the 
information or evidence needed to 
establish service connection on a 
secondary basis, to include the amendments 
to 38 C.F.R. § 3.310(b), effective as of 
October 10, 2006.

2.  The RO or AMC should obtain the names 
and addresses of all VA and non-VA medical 
care providers who treated the veteran for 
any eye disability since November 2003.  
Among the sources of treatment referred to 
by the veteran at his January 2008 hearing 
are Dr.'s Glatt/Glad and Holtz.  After 
securing the necessary release, the RO 
should obtain these records.

3.  The RO or the AMC should also 
undertake any other indicated development.

4.  The RO should then re-adjudicate the 
petition to reopen the claim of service 
connection for a right eye disability, 
claimed as secondary to his service- 
connected left eye disability.  If the 
claim is denied, the veteran and his 
representative should be issued a 
Supplemental Statement of the Case, and 
given an opportunity to respond before the 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


